Title: To Thomas Jefferson from George Hammond, 30 November 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 30th November 1791.

I have the honor of acknowledging the receipt of your letter of yesterday.
With respect to the non-execution of the seventh article, of the definitive treaty of peace between his Britannic Majesty and the United States of America, which you have recalled to my attention, it is scarcely necessary for me to remark to you, Sir, that the King my master was induced to suspend the execution of that article on his part, in consequence of the non-compliance, on the part of the  United States, with the engagements, contained in the fourth, fifth and sixth articles of the same treaty. These two objects are therefore so materially connected with each other, as not to admit of separation, either in the mode of discussing them, or in any subsequent arrangements, which may result from that discussion.
In stating to you, Sir, this indispensable consideration, I must at the same time assure you that, in the confidence of experiencing a similar disposition in the government of the United States, it is his Majesty’s desire to remove every ground and occasion of misunderstanding, which may arise between the two countries: And in conformity to that disposition in his Majesty, I can add that—I am instructed to enter into the discussion of all such measures, as may be deemed the most practicable and reasonable for giving effect to those stipulations of the definitive treaty, the execution of which has hitherto been delayed, as well by the government of this country, as by that of Great-Britain.
In answer to your question on the subject of the commerce of Great Britain and the United States, I can also inform you, Sir, that the King is sincerely disposed to promote and facilitate the commercial intercourse between the two countries, and that I am authorized to communicate to this government his Majesty’s readiness to enter into a negociation for establishing that intercourse upon principles of reciprocal benefit.
Before I conclude this letter, I cannot omit mentioning the sense I entertain of the obliging expressions of personal regard, which you, Sir, have been pleased to employ, relative to my appointment to the station, which I hold in this country. I can venture to assure you, with the greatest sincerity, that it affords me the warmest satisfaction to be the medium of communicating to the United States the actual good dispositions of my sovereign and nation towards them—and I trust I may be permitted to add, that it would be the highest object of my ambition, to be the humble instrument of contributing, in any manner, to fix upon a permanent basis the future system of harmony and good understanding between the two Countries.—I have the honor to be, with every sentiment of respect and esteem, Sir, your most obedient and most humble Servant,

Geo. Hammond.

